Barnard, P. J.
The question presented involves only a construction of an ordinance of the plaintiff, which is in these words: “Sec. 2. No hay, straw, chips, shavings, or other combustible substance shall be set on fire or burned in any street at any time, or in any lot of the village except between the rising and setting of the sun, under the penalty of ten dollars, by any person directing or causing the same to be done.” The defendant directed a fire to be made in a street of the village. The case does not show whether the fire was made between sunrise and sunset or not. If a fire could be kindled in the street at any time, the judgment was wrong, and was properly reversed. The ordinance forbids fires in the street “at anytime,” but permits a fire in any lot of the village between sunrise and sunset. To make the exceptions cover streets and lots, violation would be done to the section by striking out the. words, as to the streets, which forbid fires at any time. If the section be read so as to except fires in lots in the daytime, all the words will have a place and meaning. Statutes are to be construed so as to give effect to all the language employed. In re New York & B. Bridge, 72 N. Y. 527. I think the true meaning of the law is that fires are out of place in the streets of a village at all times, and fires in lots at night are terrifying and dangerous when the people are not awake to meet the danger. The judgment of the county court should be reversed, and that of the justice affirmed, with costs. All concur.